        Case 2:19-cv-00079-DPM Document 16 Filed 11/23/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

UNITED ST ATES OF AMERICA                                                               PLAINTIFF

vs.                           CIVIL ACTION NO. 2:19CV00079 DPM

CLIFTON KIRK\VOOD, JR., KIMBERLY KIRKWOOD,
HIS WIFE; ST A TE OF ARKANSAS, OFnCE OF CHILD
SUPPORT ENFORCEMENT; HELENA AGRI-
ENTERPRISES, LLC, AND STA TE OF ARKAN-SAS,
DEPARTMENT OF FINANCE AND ADMINISTRATION                                            DEFENDANTS


                                     DEFAULT JUDGMENT

       Before the Court is the govemrnent's motion pursuant to Rule 55(b), F.R. Civ. Proc., for

default judgment. After having been properly served. defendants Clifton Kirkwood , Jr.: Kimberly

Kirkwood, his ,vife; State of Arkansas, Office of Child Support and Helena Agri-Enterprises, LLC

have not filed and ans,ver, or other response to plaintiffs complaint and are in default. Pursuant

to Rule 55(a), F.R. Civ. Proc., the Clerk of the Court has entered a Clerk's Default against each of

these defendants . As shown by the declaration submitted with plaintiffs motion, each of such

individual defendants is an adult, and is not in military service, nor a mentally incompetent person .

The motion for default judgment is granted. The defendant State of Arkansas, Department of

Finance and Administration (" DF&A'") claims a lien against the subject real property. bas filed an

answer herein, and consents and stipulates to Judgment as herein provided.

       IT IS, THEREFORE, ORDERED, DECREED AND ADJUDGED :

       1.      The Court ha5jurisdiction over the parties and the property described herein .

       2.      The defendant Clifton Kirkwood, Jr. has failed to make the payments due on his

loans from the U.S . Department of Agriculture (.. USDA"'). Fam1 Service Agency (''FSA ..). There
       Case 2:19-cv-00079-DPM Document 16 Filed 11/23/20 Page 2 of 5




is now due and owing to USDA FSA the total sum of $427.531.17 as of August 11, 2020, with

interest accruing thereafter at the rate of $30.4150 per day.

       3.      The above-described indebtedness owed to USDA FSA is secured by mo1igages

from defendants Clifton Kirkwood, Jr. and Kimberly Kirkv,:ood, his wife. to USDA FSA, which

were recorded in the records on the Circuit Clerk of Phillips County, Arkansas, on May 2, 2007 in

Book 872 at Page 247, on July 17, 2007 in Book 824 at Page 788, on June 3. 2008 in Book 883 at

Page 3164 and on January 29. 2009 in book 2009 at Page 8695.

       4.      By virtue of the above-described m01tgages, USDA FSA holds a first lien, which

is paramount and superior to the right title, interest, estate, and right ofredemption. dower, cmiesy

and homestead, held or claimed by all defendants herein, and each of them. in and to the following

described real property in Phillips County, Arkansas. together with all fixtures, appmienances and

improvements thereon:

       Tract Numbered Seventy (70), Lakeview Project Subdivision, Phillips County,
       Arkansas, as per plat thereof recorded Plat book l, Page 23. and being located in
       sections 19 and 20, Township 3 South, Range 3 East, Phillips County, Arkansas.
       and more particularly described as follows:

        Starting at the ~~ comer on the East line of said Section 19; thence South along
        said East section line a distance of 75.8 feet to the center line of a road bearing
        North 62 degrees 56 minutes 50 seconds East: thence following the center line
        of said road North 62 degrees 56 minutes SO seconds East. a distance of I I 6.30
        feet to the point of beginning. thence North 35 degrees 57minutes 40 seconds
        West a distance of 2463.5 feet to the center line of a road bearing No1th 67
        degrees 59 minutes 15 seconds East, thence follo\ving the center line of said road
        North 67 degrees 59 minutes 15 seconds East, a distance of 800.00 feet; thence
        South 32 degrees 38 minutes 59 seconds East, a distance of 23 74.87 feet to the
        center line of a road bearing 62 degrees 56 minutes 50 seconds \Vest, a distance
        of 649.4 feet to the point of beginning, less and except that part conveyed to
        Malinda Canady Payne in Deed Record Book 690 Page 144, official records of
        Phillips County, Arkansas ..

       5.      Judgement in rem against the above-described real property is hereby awarded to

plaintiff United States of America in the sum of $427,531.17 as of August 11. 2020, with interest

                                                 2
        Case 2:19-cv-00079-DPM Document 16 Filed 11/23/20 Page 3 of 5




accruing thereafter at the rate of $30.4150 per day until fully paid, plus any advances and

recoverable charges for protection and maintenance of the property during the pendency of this

action. and the costs of this action.

        6.      If the Judgment herein awarded to plaintiff United States of America is not paid

within ten (10) days from the date of emry of this Judgment, the United States Marshal for the

Eastern District of Arkansas is directed to sell the above-described property at public auction to

the highest bidder by certified check, or on a credit of 60 days, at the Phillips County Courthouse.

Helena, Arkansas. The date and time of the sale shall be fixed by the 1vfarshal. If purchased on

credit. payment of the purchase price shall be secured by one of the follO\ving methods, at the

purchaser's option: furnish a corporate surety bond, or a letter of credit from a financial institution,

or post a I 0% dov,'n payment by ce11ified check. The corporate surety bond, or letter of credit.

shall be in the amount of the purchase price, plus I 0% interest per annum from date of sale, and

shall be subject to the Marshal's approval. The 10% do\vn payment shall be forfeited in the e\·ent

of failure to pay for the property within 60 days. in which event the Marshal shall resell the

property. If the purchaser pays a dovm payment. the purchaser shall pay interest on the balance

of the purchase price at the rate of l 0% per annum from date of sale. A lien against the property

shall he retained to secure payment of the purchase price. The property shall be sold subject to

any unpaid property taxes. If the plaintiff United States of America is the purchaser for a sum

equal to or less than the indebtedness owed to it as of the date of sale, it may credit its hid against

the amount of the debt, and such credit shall be an extinguishment of the debt to the extent of the

credit. The Marshal shall give notice of the sale as required by 28 U.S .C. § 2002, and shall report

the result of the sale to the Coun.




                                                  3
        Case 2:19-cv-00079-DPM Document 16 Filed 11/23/20 Page 4 of 5




         7.     Upon the sale of the real property described in paragraph 4. above, all right, title,

 claim, interest. estate. right of redemption, and all rights of dower. curtesy and homestead, of all

 of the defendants herein. and each of them. in and to the property. and every pmt thereof. shall be

 foreclosed and forever barred.

        8.      The purchaser, after payment of the purchase price. shall be given possession upon

demand. and the Clerk of this Court is hereby authorized and directed to issue writs of assistance

to the United States Marshal, who will proceed to place the purchaser in possession of the property.

        9.     The sale proceeds, after expenses of sale,. shall he paid and distributed to the USDA

FSA, to the extent of the Judgment in rem herein a\vardeci to plaintiff United States of America.

Any surplus remaining shall be retained by the C.S. Marshal subject to further orders of the Court,

and subject
       .    to DF&A 's Certificate of Indebtedness against Clifton Kirkwood dated June 3. 2013
                                                      ~




in the original amount of S5, 169.16.

       l 0.    The Court retains jurisdiction of this case for the making of such further orders as

may be necessary to effectuate this Judgment.

       Dated this J:~J._ day of ___Nuve M,h..eA-          , 2020.




       United States District Julge




                                                4
Case 2:19-cv-00079-DPM Document 16 Filed 11/23/20 Page 5 of 5
